ORDER

PER CURIAM.
Howard Skaggs appeals the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We previously affirmed his convictions for forgery and escape from confinement in violation of sections 570.090.1 and 575.210, RSMo 2000, respectively. State v. Skaggs, 74 S.W.3d 282 (Mo.App. E.D.2002). He now contends that his trial attorney provided ineffective assistance in that she had an actual conflict of interest.
*846Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).